Sebvbrs, Ch. J.
No errors axe assigned. The case is, therefore, triable anew. The abstract states: “The testimony was all taken in writing, in substance as follows:” There is no statement other than this tending to show that all the evidence offered and introduced on the trial in the District Court is contained in the abstract. This being so, we cannot reverse or modify the judgment of the District Court. Andrews v. Kerr et al., 49 Iowa, 680; Endersby v. Endersby, Id., 694; Taylor & Co. v. Kier et al., 54 Id., 645.
Affirmed.